Citation Nr: 9933732	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation during service.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947. 
 
This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for skin cancer based on exposure to 
ionizing radiation, and hearing loss.  A timely notice of 
disagreement was received, in July 1997, only as to the 
denial of the claim for skin cancer.  A statement of the case 
was issued in September 1997.  Since the veteran addressed 
the issue of service connection for skin cancer at the RO 
hearing in October 1997, and there is a transcript of his 
testimony on file, the hearing transcript is a timely 
Substantive Appeal.  See 38 C.F.R. § 20.202 (1999); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks 
(i.e., hearing testimony) are transcribed, a statement 
becomes written).


FINDINGS OF FACT

The claims file contains no competent evidence of skin 
cancer.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
skin cancer is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for malignant 
tumors if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran essentially asserts that he has skin cancer as a 
result of his service.  In particular, he argues that he was 
exposed to radiation during service in Japan, and that he 
developed skin cancer as a result.

The Board finds that the claim is not well grounded.  Under 
38 U.S.C.A. §§ 1110 and 1131, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
Board first notes that the veteran's service medical records 
do not show complaints, treatment or a diagnosis involving 
skin cancer.   Of particular note, examination reports, dated 
in March 1946 and July 1947, show that his skin and ears were 
clinically evaluated as normal.  In addition, the claims file 
does not contain medical evidence showing that the veteran 
has skin cancer.  In this regard, the Board has examined the 
medical evidence, which includes a report from a VA 
examination performed in April 1996, VA outpatient treatment 
reports, dated between 1996 and 1997, and reports from 
private health care providers.  This evidence is remarkable 
for reports from Robert W. Haeberlein, M.D., which show that 
the veteran had surgery on his right ear in November 1994, at 
which time he was suspected of having inflamed benign 
keratosis, advanced actinic keratoses or squamous cell 
carcinoma.  However, an accompanying pathology report 
contains a diagnosis of "squamous papilloma compatible with 
hypertrophic actinic keratoses," and Dr. Haeberlein's 
subsequent reports note acteatotic eczema, actinic keratoses, 
and benign keratoses, but do not show a diagnosis of skin 
cancer.  The claims file also contains VA outpatient 
treatment reports, reports from the Saint Joseph Hospital, 
and reports from Jeffrey D. Pittis, M.D., which collectively 
contain diagnoses of dermatitis, hypertrophic keratoses and 
eczematous dermatitis.  VA pathology reports, dated in August 
1996 and January 1997, contain diagnoses of actinic keratosis 
and keratotic material, left ear, respectively.  None of this 
evidence contains a diagnosis of skin cancer.  In reaching 
this decision, the Board has noted the notation of "S/P 
(status post) skin CA (cancer) and sun exposure," in the 
April 1996 VA examination report.  The Board has also 
considered the notations in a May 1996 VA "consultation 
request," to the effect that the veteran has a history of 
cancer in the right ear in 1995 that was possibly secondary 
to ionizing radiation exposure, as well as a notation of 
possible BCC (basil cell carcinoma) of the left temple.  To 
the extent that it may be argued that these notations are 
sufficient to well ground the claim, the Board initially 
notes the references to skin cancer are equivocal, or "by 
history" only, and that there is no indication that these 
notations were based on a review of the veteran's C-file.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, the 
notation of a history of right ear cancer is unenhanced by 
any additional medical comment, and appears to be a bare 
transcription of a lay history.  In particular, the 
subsequently dated medical evidence does not show a diagnosis 
of skin cancer, although the veteran was diagnosed with a 
number of skin disorders other than cancer.  These notations 
therefore do not constitute "competent medical evidence" that 
the veteran has skin cancer, or that any skin cancer is 
related to his service.  See LaShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  Accordingly, medical evidence 
showing that the veteran has skin cancer has not been 
presented, and the claim must be denied as not well grounded.  
Finally, with regard to the possibility of service connection 
for skin cancer under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309, there are no records of complaints, 
treatment or a diagnosis involving skin cancer for the year 
following the veteran's separation from service which would 
support a conclusion that skin cancer became manifest to a 
compensable degree within a year of separation from active 
duty service. 
 
To the extent that the veteran may have intended to present a 
claim under 38 U.S.C.A. § 1112(c), 38 C.F.R. § 3.311(b) 
and/or Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), for 
skin cancer secondary to radiation exposure during service, 
the Board notes that absent medical evidence showing that the 
veteran has the claimed skin cancer, his claim for skin 
cancer secondary to exposure to radiation does not warrant 
further analysis.  See Rucker v. Brown, 10 Vet. App. 67, 71 
(1997) (noting the three different ways by which service 
connection for cancer which is claimed to be attributable to 
ionizing radiation exposure during service can be 
accomplished).  Accordingly, the claim for skin cancer on the 
basis that it is secondary to exposure to radiation must be 
denied as not well grounded.

The Board has considered the veteran's statements submitted 
in support of his argument that he has skin cancer as a 
result of his service.  However, while the veteran's 
statements may represent evidence of continuity of 
symptomatology, without more the lay statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence that relates any current, claimed condition to his 
service.  Savage, supra.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for skin cancer must be denied as not 
well grounded.  Epps, supra.

Finally, the Board has considered the copies of newspaper 
articles submitted by the veteran in support of the argument 
that he was exposed to radiation during service.  These 
articles document an earthquake which took place in Japan in 
1946, and it is unclear how they pertain to the veteran's 
claim.  In any event, however, the Board is required to point 
to a medical basis for its decisions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In this case, the veteran has not 
been diagnosed with skin cancer, and even assuming that the 
veteran was exposed to radiation during service, the Board 
declines to find that the articles in question amount to 
competent evidence of such a diagnosis.  See Sacks v. West, 
11 Vet. App. 314 (1998) (journal or treatise evidence 
insufficient to establish a well grounded claim where, 
standing alone, it does not discuss generic relationships 
with a "degree of certainty" such that, under the facts of 
a specific case, there is at least a plausible causality 
based upon objective facts rather than on unsubstantiated 
medical opinion).

In August 1996, the RO denied the veteran's claim for skin 
cancer on the merits.  Although the Board considered and 
denied this appeal on a ground different from that of the RO, 
the appellant has not been prejudiced by the decision.  This 
is because in assuming that the claim was well grounded, the 
RO accorded the claimant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this claim to the 
RO for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 
Fed.Reg. 49,747 (1992).  Further, the Court of Veterans 
Appeals has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent medical 
evidence of a diagnosis of skin cancer, and a link between 
such skin cancer and the veteran's service, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for skin cancer is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

